                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IXI MOBILE (R&D) LTD., et al.,                   Case No. 15-cv-03752-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                            LIFT STAY
                                   9              v.
                                                                                            Re: Dkt. No. 144
                                  10       SAMSUNG ELECTRONICS CO LTD, et
                                           al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                           IXI MOBILE (R&D) LTD., et al.,
                                  13                                                        Case No. 15-cv-03755-HSG
                                                         Plaintiffs,
                                  14
                                                  v.
                                  15
                                           APPLE INC,
                                  16                                                        Re: Dkt. No. 135

                                  17                     Defendant.
                                  18
                                                Plaintiffs IXI Mobile (R&D) LTD and IXI IP, LLC (collectively, “IXI”) moved to lift the
                                  19
                                       stay in these matters. Case No. 15-cv-03752-HSG Dkt. No. 144 (“Mot.”)1; Case No. 15-cv-
                                  20
                                       03755-HSG Dkt. No. 135. The Court granted the motions on the record on February 21, 2019,
                                  21
                                       Dkt. No. 162, and issues this short order explaining its reasoning for the record.
                                  22
                                           I.   BACKGROUND
                                  23
                                                Plaintiffs IXI Mobile (R&D) Ltd. and IXI IP, LLC sued Defendants Samsung Electronics
                                  24
                                       Co. and Apple Inc. in the Southern District of New York on June 17 and October 2, 2014,
                                  25
                                       respectively. See Dkt. No. 1 (Samsung); Case No. 3:15-cv-03755-HSG, Dkt. No. 1 (Apple).
                                  26
                                  27
                                       1
                                  28    All docket citations refer to the docket in IXI Mobile (R&D) Ltd. et al. v. Samsung Electronics
                                       Co. Ltd. et al., Case No. 15-cv-03752-HSG, unless otherwise indicated.
                                   1          On February 3, 2015, Defendants moved to transfer the cases to the Northern District of

                                   2   California. Dkt. No. 44. On August 6, 2015, Judge Sullivan granted the motion. Dkt. No. 79.

                                   3   The cases were related and reassigned to this Court on September 9, 2015. Dkt. Nos. 90, 94. An

                                   4   initial case management conference occurred on November 5, 2015. Dkt. No. 130.

                                   5          The parties served infringement and invalidity contentions, served and responded to

                                   6   written discovery and document requests, began source code review, served third-party subpoenas,

                                   7   and conducted at least one deposition. Dkt. No. 124-1 ¶¶ 7, 11–12, 14, 16–17, 22. The parties

                                   8   filed a joint claim construction statement on June 8, 2015, and Plaintiffs filed an opening claim

                                   9   construction brief on July 8, 2015. Dkt. Nos. 68, 73.

                                  10          On June 18 and 19, 2015, Defendants Apple and Samsung filed petitions for IPR

                                  11   challenging the validity of each asserted claim in all three patents at issue. Dkt. No. 119-1 ¶ 5.

                                  12   After filing the IPR petitions, Defendants moved to stay the litigation. Dkt. No. 119. The Court
Northern District of California
 United States District Court




                                  13   granted the stay on November 12, 2015. Dkt. No. 133. On September 10, 2018, Defendants’ IPR

                                  14   proceedings concluded when the Federal Circuit affirmed the Patent Trial and Appeal Board

                                  15   (“PTAB”) decision invalidating the challenged claims of U.S. Patent No. 7,039,033 (the “’033

                                  16   Patent”). Dkt. No. 142. The final result of Defendants’ 2015 IPRs invalidated every asserted

                                  17   claim other than claim 10 of U.S. Patent No. 7,295,532 (the “’532 Patent”). Dkt. No. 147 at 4.

                                  18          On March 24, 2017, IXI requested an ex parte reexamination of the ’033 Patent with the

                                  19   United States Patent Office (“USPTO”), and on February 1, 2018, the USPTO issued an ex parte

                                  20   reexamination certificate amending claim 56 and adding claims 57–124 to the ’033 Patent. Dkt.

                                  21   No. 142. Plaintiffs have stated that they intend to assert “many of the[] reexamined claims” of the

                                  22   ’033 patent in this litigation when the stay is lifted. Dkt. No. 144 at 3. On November 8, 2018,

                                  23   Apple filed six IPRs challenging the validity of newly-added claims 65–124 of the ’033 patent.

                                  24   Dkt. No. 147 at 5.

                                  25          On April 3, 2018, Apple filed a request for ex parte reexamination of the ’532 Patent,

                                  26   including claim 10, and on May 23, 2018, the USPTO issued a decision that granted Apple’s ex

                                  27   parte reexamination request on the challenged claims of the ’532 Patent. Dkt. No. 142. The

                                  28   PTO’s reexamination of the ’532 Patent is still ongoing. Id.
                                                                                         2
                                   1    II.   DISCUSSION

                                   2           “Courts have inherent power to manage their dockets and stay proceedings, including the

                                   3   authority to order a stay pending conclusion of a PTO reexamination.” Ethicon, Inc. v. Quigg, 849

                                   4   F.2d 1422, 1426-27 (Fed. Cir. 1988). “District courts have broad discretion to manage their

                                   5   dockets, including the power to grant a stay of proceedings.” Procter & Gamble Co. v. Kraft

                                   6   Foods Glob., Inc., 549 F.3d 842, 848–49 (Fed. Cir. 2008). Courts generally consider three factors

                                   7   when determining whether to grant a stay pending IPR: “(1) whether discovery is complete and

                                   8   whether a trial date has been set; (2) whether a stay will simplify the issues in question and trial of

                                   9   the case; and (3) whether a stay would unduly prejudice or present a clear tactical disadvantage to

                                  10   the non-moving party.” Evolutionary Intelligence, LLC v. Facebook, Inc., No. 13-cv-04202-SI,

                                  11   2014 WL 261837, at *1 (N.D. Cal. Jan. 23, 2014).

                                  12          When this case was initially filed, Plaintiffs asserted 41 claims from three patents. See
Northern District of California
 United States District Court




                                  13   Dkt. No. 147-1. Now, over three years later, even though only one of the originally-asserted

                                  14   claims has survived IPR, Plaintiffs have generated and intend to assert additional claims.

                                  15   Defendants have filed IPRs attacking some subset of those claims. The Court will have to decide

                                  16   based on the currently-pending motions for leave to amend infringement contentions whether

                                  17   these newly-generated claims will become part of these actions.

                                  18          The last of the IPRs upon which the initial stay was based concluded over five months ago.

                                  19   Dkt. No. 142 (September 10, 2018). Based upon the results of the stay thus far, the Court is not

                                  20   persuaded that a continued stay is likely to simplify the issues in the case in a timely manner. The

                                  21   Court therefore GRANTS Plaintiffs’ motion to lift the stay.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 4/19/2019

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                          3
